Citation Nr: 0126650	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-12 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant may be recognized as a "helpless 
child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970 
and from October 1972 to May 1989.  This case came before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2000 rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which, in pertinent part, determined that the 
appellant was not entitled to recognition as a "helpless 
child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of 18.  The 
appellant has been represented throughout this appeal by 
Disabled American Veterans.  


FINDINGS OF FACT

1.  The appellant was born on December [redacted], 1967.  

2.  The appellant has not been shown to have been permanently 
incapable of self-support prior to attaining the age of 18 on 
December [redacted], 1985.  


CONCLUSION OF LAW

The appellant may not be recognized as a "helpless child" 
of the veteran on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen.  38 
U.S.C.A. §§ 101(4), 5100 et. seq. (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.57, 3.356 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of whether the appellant may be 
recognized as a "helpless child" of the veteran on the 
basis of permanent incapacity for self-support prior to 
attaining the age of eighteen, the Board observes that the 
Department of Veterans Affairs (VA) has secured or attempted 
to secure all relevant records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
claim.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001) (VCAA); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)(2001).  The appellant has 
been advised by the statement of the case of the evidence 
that would be necessary for him to substantiate his claim.  
In June 2000, the veteran requested a hearing before a Member 
of the Board.  He was scheduled for the requested hearing in 
August and November 2001.  He failed to report for the 
scheduled hearings.  Any duty imposed by VCAA, including the 
duty to assist and to provide notification, has been met.  

The appellant alleges that he is entitled to VA benefits as 
the veteran's helpless child because he became permanently 
incapable of self-support prior to reaching the age of 18 
years on December [redacted], 1985.  Under VA regulations, a child of 
the veteran means an unmarried person who is either the 
veteran's legitimate child, a child legally adopted by the 
veteran prior to the age of 18, a stepchild who acquired that 
status before the age of 18 and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death or an 
illegitimate child; and (i) is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction in an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§§ 3.57(a), 3.356 (2001).  

In support of his claim, the appellant submitted letters from 
Johnny L. Williams, M.D., and Erwin M. Patlak, M.D.  In an 
April 1990 written statement, Dr. Patlak certified that he 
first saw the appellant in July 1989 for treatment of 
post-traumatic stress disorder (PTSD) following an August 
1988 car accident in which he sustained a head injury.  The 
doctor noted that the appellant's ability to complete his 
four-year educational program was questionable.  In an April 
2000 statement, Dr. Patlak stated that the appellant had been 
diagnosed with PTSD and major recurrent depressive disorder 
following his 1988 motor vehicle accident.  In an April 2000 
written statement, Dr. Williams also referred to the 
appellant's injuries resulting from the 1988 motor vehicle 
accident.  The physician indicated that the appellant had 
been a student at East Carolina University at the time of the 
accident, but had not been able to provide his own self 
support since that time.  In a July 2000 letter, Dr. Williams 
stated that he had seen the appellant on several occasions 
between 1980 and 1986 for recurrent syncope attacks, muscle 
spasms, and migraine headaches.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The appellant 
turned 18 years old on December [redacted], 1985.  Drs. Patlak and 
Williams both indicated that the appellant's permanent 
incapacity for self-support arose following his 1988 motor 
vehicle accident.  Neither doctor has conveyed that the 
appellant had disabilities prior to 1988 which resulted in 
his permanent incapacity or prevented him from seeking a 
gainful occupation.  Moreover, the appellant was noted to 
have been enrolled in college at the time of the 1988 car 
accident and that the injuries from the car accident led to 
his current incapacity to sustain gainful employment.  There 
is no competent medical evidence to support the conclusion 
that the appellant was permanently incapable of self-support 
prior to the age of 18.  Therefore, the Board concludes that 
the appellant was not permanently incapable of self-support 
prior to age of 18 and may 


not be recognized as a helpless child of the veteran.  38 
C.F.R. §§ 3.57, 3.356 (2001).


ORDER

The appellant may not be recognized as the helpless child of 
the veteran and the appeal is denied.



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

